UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerRAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No R The number of shares of the registrant's Common Stock outstanding on April 29, 2011 was 124,709,360. SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-Q March 31, 2011 Table of Contents PART I.FINANCIAL INFORMATION:Page(s) Glossary. 1 ITEM 1.Financial Statements (Unaudited): Condensed consolidated statement of operations. 2 Condensed consolidated balance sheet.3-4 Condensed consolidated statement of cash flows. 5 Condensed consolidated statement of stockholders’ equity and comprehensive income. 6 Notes to condensed consolidated financial statements. 7 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk. 38 ITEM 4.Controls and Procedures.41 PART II.OTHER INFORMATION ITEM 1.Legal Proceedings.43 ITEM 1A.Risk Factors.43 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds.44 ITEM 3.Defaults Upon Senior Securities. 44 ITEM 4.Reserved.44 ITEM 5.Other Information.44 ITEM 6.Exhibits.45 SIGNATURES.50 GLOSSARY The abbreviations, acronyms and industry terminology used in this Quarterly Report on Form 10-Q are defined as follows: AFUDCAllowance for funds used during construction Btu British thermal units CEO Chief Executive Officer CFO Chief Financial Officer CitrusCitrus Corp. CompanySouthern Union and its subsidiaries EBIT Earnings before interest and taxes EITR Effective income tax rate EPA United States Environmental Protection Agency Exchange Act Securities Exchange Act of 1934 FERCFederal Energy Regulatory Commission FDOT/FTE Florida Department of Transportation, Florida’s Turnpike Enterprise Florida Gas Florida Gas Transmission Company, LLC GAAP Accounting principles generally accepted in the United States of America Gallons/d Gallons per day LNG Liquefied natural gas LNG HoldingsTrunkline LNG Holdings, LLC MADEPMassachusetts Department of Environmental Protection MDPU Massachusetts Department of Public Utilities MGPs Manufactured gas plants MMBtu Million British thermal units MMBtu/dMillion British thermal units per day MMcf Million cubic feet MMcf/dMillion cubic feet per day MPSC Missouri Public Service Commission NGL Natural gas liquids NMED New Mexico Environment Department PanhandlePanhandle Eastern Pipe Line Company, LP and its subsidiaries PCBs Polychlorinated biphenyls PEPL Panhandle Eastern Pipe Line Company, LP PRPs Potentially responsible parties RCRA Resource Conservation and Recovery Act SARs Stock appreciation rights Sea RobinSea Robin Pipeline Company, LLC SEC U. S. Securities and Exchange Commission Southern UnionSouthern Union Company SPCC Spill Prevention, Control and Countermeasure SUGS Southern Union Gas Services TBtu Trillion British thermal units TCEQTexas Commission on Environmental Quality TrunklineTrunkline Gas Company, LLC Trunkline LNGTrunkline LNG Company, LLC 1 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended March 31, (In thousands, except per share amounts) Operating revenues (Note 12): $ $ Operating expenses: Cost of natural gas and other energy Operating, maintenance and general Depreciation and amortization Revenue-related taxes Taxes, other than on income and revenues Total operating expenses Operating income Other income (expenses): Interest expense ) ) Earnings from unconsolidated investments Other, net Total other expenses, net ) ) Earnings before income taxes Federal and state income tax expense (Note 8) Net earnings Preferred stock dividends - ) Net earnings available for common stockholders $ $ Net earnings available for common stockholders per share Basic $ $ Diluted $ $ Cash dividends declared on common stock per share: $ $ Weighted average shares outstanding (Note 3): Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) ASSETS March 31, December 31, (In thousands) Current assets: Cash and cash equivalents $ $ Accounts receivable net of allowances of $3,485 and $3,321, respectively Accounts receivable – affiliates Inventories Deferred natural gas purchases Natural gas imbalances - receivable Prepayments and other assets Total current assets Property, plant and equipment Plant in service Construction work in progress Less accumulated depreciation and amortization ) ) Net property, plant and equipment Deferred charges: Regulatory assets Deferred charges Total deferred charges Unconsolidated investments(Note 4) Goodwill Other Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) STOCKHOLDERS' EQUITY AND LIABILITIES March 31, December 31, (In thousands) Stockholders’ equity (Note 14): Common stock, $1 par value; 200,000 shares authorized; 125,922 and 125,839 shares issued, respectively $ $ Premium on capital stock Less treasury stock: 1,237 and 1,230 shares, respectively, at cost ) ) Less common stock held in trust: 568 and 597 shares, respectively ) ) Deferred compensation plans Accumulated other comprehensive loss ) ) Retained earnings Total stockholders' equity Long-term debt obligations(Note 6) Total capitalization Current liabilities: Long-term debt due within one year(Note 6) Notes payable (Note 6) Accounts payable and accrued liabilities Federal, state and local taxes payable Accrued interest Natural gas imbalances - payable Derivative instruments (Note 9 and 10) Other Total current liabilities Deferred credits Accumulated deferred income taxes Commitments and contingencies(Note 11) Total stockholders' equity and liabilities $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash flows provided by (used in) operating activities: Depreciation and amortization Deferred income taxes Unrealized loss on commodity derivatives Share-based compensation expense Earnings from unconsolidated investments, adjusted for cash distributions ) ) Changes in operating assets and liabilities Net cash flows provided by operating activities Cash flows (used in) provided by investing activities: Additions to property, plant and equipment ) ) Loan to unconsolidated investments ) - Plant retirements and other Net cash flows used in investing activities ) ) Cash flows provided by (used in) financing activities: Decrease in book overdraft ) ) Issuance of long-term debt - Renewal cost for credit facilities - ) Dividends paid on common stock ) ) Dividends paid on preferred stock - ) Repayment of long-term debt obligation ) ) Net change in revolving credit facilities ) Other Net cash flows used in financing activities ) ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Common Premium Common Deferred Accumulated Total Stock, on Treasury Stock Compen- Other Stock- $1 Par Capital Stock, Held sation Comprehensive Retained holders' Value Stock at cost In Trust Plans Loss Earnings Equity (In thousands) Balance December 31, 2010 $ $ $ ) $ ) $ $ ) $ $ Comprehensive income (loss): Net earnings - Net change in other comprehensive loss (Note 5) - ) - ) Comprehensive income - Common stock dividends declared - ) ) Share-based compensation - Restricted stock issuances 7 (8
